DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 14/966,197.
Claims 1-3, 5-8, 11-13, 15, 17-20, 22, 24 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15, 17-20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100056873 A1 to Allen et al. (Allen) in view of US 20110213664 A1 to Osterhout et al.(Osterhout).

Claim 1: Allen teaches a wearable system for therapeutic positioning of a body part (Para 0007 therapeutic positioning device supported by the structure configured to transmit a wireless signal containing scalar values indicating a body part position of the 

sensor circuitry at least partially carried by an eyewear frame wearable by a user, the sensor circuitry to output a signal 
control circuitry at least partially 
detect a position of the head of the user based on the signal output by
the sensor circuitry  (Para 0037 headset or other receivers like eyewear could be supported by the positioning structure configured to receive a wireless or other signal presents or otherwise transmit at least a pharmaceutical or other health-related identifier such as therapeutic identifier and that includes position): and
determine whether a deviation in the  detected head position of the user from a defined therapeutic position exceeds a defined threshold value (Fig. 17 elements 1771, 1772, 1790; Para 0100 could be configured for head positions and standard differences thereof;  Para 0145 movement deviation detector; Para 0092 logic for applying one or more thresholds or other such criteria is configured 
presentation circuitry to, in response to the determination by the control circuitry that the deviation of the detected head position of the user relative to the defined therapeutic position exceeds the defined threshold value (Fig.17 elements 1772 para 0066 thresholds values determinations  for deviation measurements and differential comparators):
cause at least one visual notification to be presented on a visual output device (Para 0092,0102), the visual output device 

Allen does not elaborate how to present at least one visual notification on a the visual output device at least partially within a line-of-sight of the user, the visual output device carried by the eyewear frame though the visual notification including information indicative at that the deviation of the sensed head position of the user relative to a-the defined therapeutic position exceeds the defined threshold value.  Osterhout, however, teaches visual notification on a visual output device disposed at least partially within a 

Claim 2. Allen teaches The system of claim 1, wherein defined  therapeutic position is a position of the head that promotes healing of an eye of the user i.e. the defined therapeutic position  is corresponding to a position of said the head that promotes healing of all or a part of the head of said the user (Para 0067 All back to health care healed position indications as relating to a subject's limb or back to output could include achieving a defined therapeutic position back to be presented as a visual output Fig.9 element 951 positioning in front of an eye; Para 0041 sensors for detecting status indicia)



wherein the sensor circuitry includes a first sensor and further including user interface circuitry communicatively coupled to at least the control circuitry, wherein the user interface circuitry includes a second sensor defined therapeutic position is corresponds to a position to cause a gas bubble to be maintained at a desired location relative to a retina within the eye of said the user  (Para 0027 positioning structure configured to be worn by a healthcare recipient. This could very well used in conjunction with a gas bubble type of alignment detector to maintain a desired location as determined by eye of a user). Claims 11 and 18 . Allen teaches a method and at least one machine-readable storage medium having stored thereon, individually or in combination, instructions for therapeutic positioning of a body part (Para 0007 therapeutic positioning device supported by the structure with instructions on machine-readable storage medium configured to transmit a wireless signal containing scalar values indicating a body part position of the healthcare recipient), the method and storage medium comprising:
detecting, a position of a head of the a user based on one or more signals output by a sensor(Para 0037 headset or other receivers like eyewear could be supported by the positioning structure configured to receive a wireless or other signal presents or otherwise transmit at least a pharmaceutical or other health-related identifier such as therapeutic identifier and that includes position);

supported by an eyewear frame wearable by the user, whether a deviation in the detected head position of the user from a defined therapeutic position exceeds a defined threshold value (Fig. 17 elements 1771, 1772, 1790; Para 0100 could be configured for head positions and standard differences thereof;  Para 0145 movement deviation detector; Para 0092 logic for applying one or more thresholds or other such criteria is configured to preserve relevant data selectively, to generate a summary or evaluation, or otherwise to perform suitable data extractions; Para 0075 therapeutically relevant and detectable events);
causing, by presentation circuitry communicatively coupled to the control circuitry, at least one visual notification to be displayed on a visual output devicesupported by the eyewear frame, the visual notification including information indicative that the deviation of the detected head position of the user relative to the defined therapeutic position exceeds the defined threshold value(Fig.17 elements 1772 para 0066 thresholds values determinations  for deviation measurements and differential comparators);_and
causing, by the presentation circuitry. at least one feedback indicator of at least one direction that the head body party of the user should be moved to achieve the the defined therapeutic position to be displayed via the visual output device (Fig.17 elements 1772 thresholds values determinations  for deviation measurements and use of differential comparators could detects relative therapeutic positions of a user),
the defined therapeutic position is corresponding to a position of 
body part of said the user  (Para 0067 back to health care healed positions for parts).
Allen does not elaborate how to present at least one visual notification on a the visual output device, the visual output device carried by the eyewear frame though the visual notification including information indicative at that the deviation of the sensed head position of the user relative to a-the defined therapeutic position exceeds the defined threshold value.  Osterhout, however, teaches visual notification on a visual output device disposed of the user (Para 0045, 0046 Feedback and target indicators controls movement when a certain parameter exceed the proper line-of-sight limits; Para 0305 glasses may be equipped with sensors for six-degree freedom of movement tracking. Head movement tracking in direct line-of-sight of the user such that the user can receive immediate and constant feedback on deviations). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to have implement at least one visual notification on a visual output device disposed at least partially while tracking head movement as illustrated in Osterhout to be included into Allen’s therapeutic positioning eyewear mechanism for head movement in order to determine error and control the head positions for a third party adaptation and capability enhancement.

Claim 12 and 19 Allen teaches a method claim 11 and at least one machine-readable storage medium of claim 18, wherein the defined therapeutic position is a position of said a head of the user that promotes healing of an eye of said the user (Para 0032 sensors configured to communicate with a stationary or other module i.e. calibrated to 
Claims 13 and 20:  Allen teaches a method claim 11 and at least one machine-readable storage medium of claim 18, wherein the defined therapeutic position is a first defined therapeutic position and further including:
updating the first defined therapeutic position, to a second defined therapeutic position in response to receiving data regarding the a change in the first defined therapeutic position from a system external to the eyewear frame, (Fig.13 elements 1321, 1325 configurable patches defined positions; Para 0054 includes external features as such as first and second defined positions detectable by clinician). 

Claims 15 and 22. Allen teaches a method claim 12 and at least one machine-readable storage medium of claim 19, wherein the defined therapeutic position corresponds to a position in which a gas bubble is maintained at a desired location relative to a retina within said the eye of said the user  (Para 0058 local module include one or more radioactivity sensors optionally configured for external generation for an indication of one or more artificial markers in or on specific tissue administered therapeutic components. A marker to maintain a gas bubble could also be used).
Claims 17 and 24 Allen teaches a method claim 11 and at least one machine-readable storage medium of claim 18, further including presenting at least one notification or instruction  comprises generating an audible notification to the user instructing how to 

Response to Arguments/Remarks
Applicant's arguments and arguments filed on 1/7/2021 have been considered and found to be convincing to overcome 35 USC § 103 rejections.
Applicant on pages 10-12 asserted about the secondary prior art Pease et al. not indicating visual notification to displayed on a visual output device supported by or carried by an eyewear frame. Hence amendments indicating that the therapeutic set-up in prior art not detecting a position of the head of the user based on the signal output by the sensor circuitry on visual interface as asserted by amended claims 1,11,18.
Examiner has since provided a new ground of rejections in this office action above.
Examiner noted applicant’s comment on term “comprising” been replaced with “including” in some of the locations on the body of a claim as stipulated by the applicant on page 12 of remarks/arguments.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:
Applicant's arguments and arguments filed on 6/8/2020 have been considered and found to be convincing to overcome 35 USC § 101, 35 USC § 112 rejections.

35 USC § 101
Applicant on page 9 asserted Claim 1 recites multiple interconnected hardware devices that, considered together, form a statutorily patentable hardware device that provides feedback to a user on the proper positioning of the user’s head to achieve a therapeutic effect. More specifically, Applicant’s amended claim, 1, 11 now recites sensor circuitry disposed at least partially within an eyewear frame wearable by a use.
On page 10, applicant indicated that claim 8 is reciting a retina with said eye of user. Applicant asserted that the therapeutic position is to maintain a gas bubble at a desired location relative to a retina within said eye of said user. Claim 2 defines the therapeutic position, and not any portion of the human eye, such that gas bubble in the user’s eye is maintained at the desired therapeutic position. 35USC 101 rejection is withdrawn.

35 USC § 112
Applicant on page11 indicated that amended claim 1 makes clear the presentation circuitry is responsible for generation of the visual notification of a head position that exceeds a defined threshold value and provides feedback to the user on head movement to the therapeutic position. Applicant’s claim 11 has been similarly amended. The rejection on 35USC112(b) withdrawn.
Applicant’s description of features on pages 11, 12 and reference to specific structural elements in a manner is sufficient to avoid interpretation under 35 U.S.C. § 112(f). Specifically, a sensor disposed at least partially within an eyewear frame wearable by a user ... control circuitry disposed at within the eyewear. The amendment recites sensor circuitry, control circuitry, and presentation circuitry, each including a defined function. Entering amended independent claim 1 and consideration of claims 1-3 and 5-8 removes the consideration of the recitations under 35 U.S.C. § 112(f). 

35 USC § 103
Applicant on page13 indicated that amended claims are directed to eyewear that includes sensor circuitry, control circuitry, and presentation circuitry to provide feedback. The presentation circuitry first provides, a visual indication that the user’s head position has deviated from the defined therapeutic position by more than a specific threshold value AND second, gives the direction that the user should move their head to restore the therapeutic position. 
Examiner would like to traverse and stress that the primary art Allen is explicitly about system comprising of a positioning structure determining a deviation in movement by a detector(Para 0042 eye wear Para 0066 head gear) configured to be worn by a healthcare recipient). A movement detecting circuitry supported by the positioning structure (Para 0145 movement detector). A User’s head position deviation is measured (Para 0146-0154 first indicates position deviation from a movement 
Primary art Allen also teaches a second aspect of therapeutic events (Para 0075 therapeutically relevant and detectable events) gives the direction that the user should move their head to restore the therapeutic position.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims to address the line of sight deviations.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is disclosed in attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Z/Examiner, Art Unit 3715   
February 24, 2021    

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715